83699: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35978: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83699


Short Caption:MORNEAULT, RPH VS. DIST. CT. (ADAMS)Court:Supreme Court


Related Case(s):83523, 83580


Lower Court Case(s):Clark Co. - Eighth Judicial District - A811421Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerEmil MorneaultMarjan Hajimirzaee
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Carol P. Michel
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						


Real Party in InterestElizabeth A. HodgeDale A. Hayes, Jr.
							(Hayes Wakayama)
						Liane K. Wakayama
							(Hayes Wakayama)
						


Real Party in InterestEstate of Connie Stewart


Real Party in InterestEstate of Gary Stewart


Real Party in InterestGary Linck Stewart, Jr.Dale A. Hayes, Jr.
							(Hayes Wakayama)
						Liane K. Wakayama
							(Hayes Wakayama)
						


Real Party in InterestMary Kay FallonDale A. Hayes, Jr.
							(Hayes Wakayama)
						Liane K. Wakayama
							(Hayes Wakayama)
						


Real Party in InterestMinh Nguyen, M.D.Erin E. Jordan
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


Real Party in InterestPatricia Ann AdamsDale A. Hayes, Jr.
							(Hayes Wakayama)
						Liane K. Wakayama
							(Hayes Wakayama)
						


Real Party in InterestThe Stewart Family Trust, Dated January 31, 2007


RespondentMonica Trujillo


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


01/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/01/2021Filing FeeFiling fee paid. E-Payment $250.00 from Carol P. Michel. (SC)


11/01/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-31273




11/01/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-31274




11/01/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-31275




12/17/2021Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn1The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  JH/DH/MG  (SC)21-35978





Combined Case View